KELLY, Judge.
Cesely Baez appeals her judgments and sentences for robbery and attempted robbery following the revocation of her community control/probation. We affirm the order revoking Baez’s community control/probation without further comment. However, we agree with Baez, and the State concedes, that remand is required to correct a scrivener’s error in the amended *868judgment and for entry of an amended revocation order.
The trial court granted Baez’s motion to correct sentencing error filed under Florida Rule of Criminal Procedure 3.800(b) and ordered that Baez’s sentence for attempted robbery (count II), a third-degree felony, be reduced from fifteen to five years’ imprisonment. See §§ 812.13(2)(c), 777.04(4)(d), 775.082(3)(d), Fla. Stat. (2009). The amended judgment, however, continues to show attempted robbery as a second-degree felony instead of a third-degree felony. We therefore remand with instructions to correct the amended judgment to properly reflect the degree of this felony conviction. Upon remand, the trial court is also directed to enter an amended revocation order accurately reflecting Baez’s five-year sentence on count II.
Affirmed; remanded with directions.
ALTENBERND and KHOUZAM, JJ., Concur.